ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2019-0165777, filed on December 12, 2019.
Status of Claims
Claim 31 has been added.
Claims 1 – 31 are currently pending.  
Response to Remarks
First Issue:  Whether combining the rejection of claim 1 and claim 21 using claim 21 in the rejection actually handicaps the Applicant.  
Claim 1
Claim 21

a radar sensor;

an image sensor; 

and a processor configured to: 
determining a presence of a subject using a radar sensor;
determine a presence of a subject using the radar sensor, 
performing a first liveness test on the subject based on radar data obtained by the radar sensor,
perform a first liveness test on the subject based on radar data obtained by the radar sensor, 
in response to the subject being present; 
in response to the subject being present,
acquiring image data of the subject using an image sensor, 
acquire image data of the subject using the image sensor, 
in response to a result of the first liveness test satisfying a first condition; 
in response to a result of the first liveness test satisfying a first condition, 
and performing a second liveness test on the subject based on the image data
and perform a second liveness test on the subject based on the image data.


Answer: Claim 21 encompasses all of the features of claim 1.  

Second Issue:  Mapping the reference Gillian (US 2017/0097413) to claim 21.
Claim 1
Claim 21
Fig. 5 item 120 radar sensor
a radar sensor;
Figs. 2 & 5 item 118 comprising RGB 220
an image sensor; 
Fig. 5 items 110, 108 & 112
and a processor configured to: 
Para. 33 “radar sensor 120 … wirelessly detects …”
determine a presence of a subject using the radar sensor, 
Fig. 6 item 606 Para. 92 range-Doppler of user’s hand indicative of movement that is indicative of an alive entity.  Item 608 Para. 93 includes motion feature and shape feature also indicative of something being alive.  
perform a first liveness test on the subject based on radar data obtained by the radar sensor, 
Fig. 6 item 604 Para. 91 “such as a person or object within or passing through the radar field”
in response to the subject being present,
Fig. 6 item 612 Para. 95 “sensor fusion engine 110 combines the motion feature the motion radar features 516 and RGB information … that spatially captures very fast movement.”
acquire image data of the subject using the image sensor, 
Fig. 6 item 610 “Activate, Based on the Radar Feature, …” & Para. 94 “a sensor is selected for activation based on the radar feature or a type of the radar feature.”  See also Paras. 93, 71 and 59.  
in response to a result of the first liveness test satisfying a first condition, 
Fig. 6 item 614 Para. 96 includes accuracy detection applications [that are improved by the augmented feature] such as gesture detection which may be used to confirm or disprove target detection.  
and perform a second liveness test on the subject based on the image data.


Third Issue:  Broadest Reasonable Interpretation, BRI, of a “liveness test.”  Applicant did not state whether the phrase “liveness test” is a term of art in the remarks.  A liveness test could include motion detection, respiratory detection, chest movement detection, facial recognition, … etc.  Motion detection that occurs around or in the vicinity of a home of a user typically indicates something that is alive.  Gestures require intelligence thus also indicative of life.  Note that the term or feature of facial recognition is not mentioned in the claim language.  Nonetheless, the radar shape feature of step 606 in Gillian relates to facial recognition.  See Gillian Para. 141. Gillian also teaches physiological monitoring based on breathing and heart rate which could be reasonably interpreted as a liveness test.  See Gillian Para. 80.
Fourth Issue:  BRI of a “condition.” Figure 6 of Gillian is a flow chart wherein a condition must be met in order to go from one item/step, e.g. 602, to the next item/step, e.g. 604.  It appears that the only example provided by the specification is scoring.  See, e.g. Spec. Para. 91.  However, scoring is not what is claimed in claims 1 and 21.  For example, step 610 selects a supplemental sensor based on the radar feature or type of radar features.  See Gillian Para. 94.   
Fifth Issue:  The second liveness test of the image data as claimed in claims 1 and 11 does not require that the image data be derived only from the camera sensor only that a camera sensor is used.  As discussed supra, a camera sensor is used to augment the selected radar feature wherein a shape feature would meet the scope of an image.  
Sixth Issue:  Regarding claim 9, Gillian at Para. 93 discloses a shape feature.  Gillian further discloses at Para. 141 “shape radar features 1506 are used in an attempt, to identify, via facial recognition, the unknown person 1504.”  
Seventh Issue:  Regarding claim 11, the Examiner previously used fused radar/RGB liveness test in claim 1, thus Gillian does not appear to perform a separate second and third liveness test.  Although one of ordinary skill would conceive this as an equivalent step, Gillian does not explicitly disclose a separate second and third liveness test.  
The Examiner had an interview with the Applicant and Supervisory Examiner.  The Examiner reviewed definitions of condition and thresholding and explained that the BRI of condition simply meets that certain criteria are met in order to move to the next step which would reasonably encompass the steps of Figure 6 of Gillian.  A threshold is a more specific and technical threshold relating to a numerical value such as intensity, magnitude, scoring … etc.  Threshold is narrower in scope and also more tailored to the specific example of scoring provided for in the specification.  The Examiner agreed that an amendment to use threshold would overcome Gillian.  
After receiving the Amendment, the Examiner consulted with the Supervisory Examiner.  Based on said consultation, the Examiner decided that Gillian suggest or at least hinted to every limitation as currently claimed.  However, the Examiner determined that it would be better to include other references that more clearly and explicitly teach certain features of the claimed language in light of Applicant’s remarks made during interview.  
Claim Objections
Claim 4 is objected to because of the following informalities:  the language “of for each distance …” is redundant.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 10, 20 – 23, 25 and 31 are rejected under 35 U.S.C. 103 as being obvious over Gillian (US 2017/0097413) in view of Allyn (US 2017/0124384) and Xu (US 2019/0228248).
Note that all citations are that of Gillian unless otherwise noted.  
As to claims 1 and 21, Gillian teaches a liveness test apparatus (Para. 80 “The physiological monitor application 530 can detect or monitor medical aspects of a user, such as breathing, heart rate, reflexes, fine motor skills, and the like”), comprising: 
a radar sensor (Fig. 5 item 120 radar sensor); 
an image sensor (Fig. 5 item 118; Fig. 2 item 118 comprising item 220 RGB sensor, item 222 infrared sensor, light sensor 218 and depth sensor 224 among others); and 
a processor (Fig. 5 items 110, 108 and 112) configured to: 
determine a presence of a subject using the radar sensor (Para. 33 “radar sensor 120 … wirelessly detects targets …”), 
perform a first liveness test on the subject based on radar data obtained by the radar sensor (Para. 36 “the radar sensor 120 to detect smaller and more-precise gestures” see also Para. 93 “reflection radar features and motion radar features of the user's hand are extracted from the radar data” Fig. 6 item 608 see also Fig. 8 item 804.  Also, Fig. 6 item 606 Para. 92 range-Doppler of user’s hand indicative of movement that is indicative of an alive entity.  Item 608 Para. 93 includes motion feature and shape feature also indicative of something being alive. Note that Figure 6 step 608 and Para. 93 include shape feature as an extracted radar feature. See also Para. 71 “shape features 520 indicate a shape of a target or surface, and may include spatial dispersion …” see also Para. 59 “These identifying indicia can include various biometric identifiers, such as a size, shape, ratio of sizes, cartilage structure, and bone structure for the person or a portion of the person, such as the person's hand.”), 
in response to the subject being present, acquire image data of the subject using the image sensor (Para. 94 “an RGB or infrared sensor can be activated to provide supplemental sensor data for a surface feature or motion feature” Fig. 6 item 610 see also Fig. 8 item 806.  Also, Fig. 6 item 604 Para. 91 “such as a person or object within or passing through the radar field”), 
in response to a result of the first liveness test satisfying a first condition (Fig. 6 item 610 “Activate, Based on the Radar Feature, …” & Para. 94 “a sensor is selected for activation based on the radar feature or a type of the radar feature.”  See also Paras. 93, 71 and 59.), and 
perform a second liveness test on the subject based on the image data (Para. 95 “the sensor fusion engine 110 combines the motion radar features 516 and RGB information to provide sensor information that spatially captures a very fast movement” Fig. 6 item 612.  See also Para. 96 “In such cases, sensor data may be used to eliminate false detection, such as by confirming or disproving detection of the target. In other cases, the augmented radar feature may improve consistency of the application. Concluding the present example, the fused radar data features are passed to the gesture detection application 534, which passes a gesture to the FPS video game as game control input.” Fig. 6 item 614.  Also, Fig. 6 item 614 Para. 96 includes accuracy detection applications [that are improved by the augmented feature] such as gesture detection which may be used to confirm or disprove target detection.  Also, Fig. 6 item 610 “Activate, Based on the Radar Feature, …” & Para. 94 “a sensor is selected for activation based on the radar feature or a type of the radar feature.”).
It is not clear whether the “shape features” as taught by Gillian are required to satisfy a condition and whether the “shape features” are used by the augmented radar data with RGB data.  The Examiner maintains the position that the RGB data is not used until the radar successfully obtains a feature using just the radar data.  See Figs. 608 – 612.  In other words, Gillian’s figure 6 does not proceed from step 608 to step 612 without at least satisfying the condition of extracting a feature.  Id.  
In the same field of endeavor, Allyn teaches “the millimeter wave radar may start at a low power threshold and incrementally increase its power until a sufficient number of facial indicators have been measured (Para. 9).”
In view of Allyn, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the shape feature as taught by Gillian to include a predetermined number of facial indicators in order to improve accuracy thus improving reliability.  
As such, the modification of Gillian in view of Allyn now teaches a modified figure 6 of Gillian wherein figure 6 does not proceed from step 608 to 612 until the radar shape feature contains a predetermined number of facial indicators thus meeting the scope of the limitation in response to a result of the first liveness test satisfying a first condition.  Moreover, Gillian in view of Allyn now more clearly and explicitly teaches a liveness test wherein shape features (facial recognition) based on a predetermined number of indicators (condition) as discussed supra.  Note that Applicant states that a liveness test is a term of art specifically directed to facial recognition by a sensor.  A determined number of facial indicators would also meet the scope of a threshold as required by the proposed amendment during the interview.  
In the same field of endeavor, Xu teaches “The processor 1220 determines a pre-liveness score based on a plurality of sub-images acquired from the input image, determines a post-liveness score based on a recognition model for recognizing an object included in the input image, and determines a liveness of the object based on any one or any combination of the pre-liveness score and the post-liveness score.  (Para. 62).”  Xu also teaches “the post-liveness score 860 is determined before the object is verified as the pre-registered object based on the recognition result 830, the object may be determined to be live when the post-liveness score 860 satisfies a threshold condition and the object is verified as the pre-registered object based on the recognition result 830 (Para. 89).”.  
In view of the teachings of Xu, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the augmented image (composite image) as taught by Gillian in view of Allyn to include a liveness score in order to improve the authenticity of augmented image thereby improving the overall accuracy of the method of claim 6 as taught by Gillian in view of Allyn thus improving overall security, e.g. anti-spoofing.  Note that no language in the claims require the color image, e.g. RGB, to be separate from or not fused with radar data. Regardless, it would also be within the skill set of one having ordinary skill to determine that the RGB image is of high quality before fusing with the radar data/image to prevent unnecessary processing time regarding the augmented/composite image.  
As to claim 2, Gillian in view of Allyn and Xu teaches the liveness test method of claim 1, wherein the determining comprises determining whether there is a human face based on the radar data (Para. 26 “a surface radar feature of a user's face” see also Para. 76 “the application may leverage a shape radar feature 520 to verify that the approaching object is a user's face”).
As to claim 3, Gillian in view of Allyn and Xu teaches the liveness test method of claim 2, wherein the radar data is obtained using a portion of antennas in the radar sensor (Para. 38 explains different variations of antenna systems including a separate receive antenna thus being a portion of antennae including at least a transmit antenna and receive antenna).
As to claim 4, Gillian in view of Allyn and Xu teaches the liveness test method of claim 1, wherein the determining comprises: extracting an intensity feature of a by-distance reception signal from the radar data (Para. 64 “SNR”); and determining the presence of the subject based on the intensity feature (Id.).
As to claims 5 and 22, Gillian in view of Allyn and Xu teaches the liveness test apparatus of claim 21, wherein the processor is further configured to continuously obtain data from the radar sensor, and to determine the presence of the subject based on the obtained data (Para. 53 “radar sensor 120 can operate, either continuously or intermittently, to obtain various data”).
As to claim 6, Gillian in view of Allyn and Xu teaches the liveness test method of claim 1, wherein the performing of the first liveness test comprises: extracting a feature from the radar data (Fig. 6 item 608 “Feature”); and determining a result of the first liveness test on the subject based on the extracted feature (Id. “Characteristic”).
As to claim 7, Gillian in view of Allyn and Xu teaches the liveness test method of claim 6, wherein the extracting comprises extracting, from the radar data, any one or any combination of a distance to the subject, a size of the subject, a direction in which the subject is positioned, and a shape of the subject (Para. 59 “These identifying indicia can include various biometric identifiers, such as a size, shape, ratio of sizes”).
As to claims 8 and 23, Gillian in view of Allyn and Xu teaches the liveness test apparatus of claim 21, wherein the processor is further configured to activate the image sensor, in response to the result of the first liveness test satisfying the first condition (such as being on, detecting, acquiring, extracting … e.g. Fig. 6 item 608 and Fig 610 explicitly states “Activate, Based on the Radar Feature,” see also Fig. 8 item 810), and to acquire the image data from the activated image sensor (Fig. item 610 Para. 94 “RGB”).
As to claim 9, Gillian in view of Allyn and Xu teaches the liveness test method of claim 1, wherein the performing of the second liveness test comprises: detecting a face region of the subject in the image data (Para. 100 “The RGB sensor 220 obtains face image data 908 of the first user 904 and face image data 910 of the second user 906.”); and performing the second liveness test based on the face region (Para. 101 “in FIG. 9, the RGB sensor passes the face image data 908 and face image data 910 to a biometric recognition application 528.”).
As to claim 10, Gillian in view of Allyn and Xu teaches the liveness test method of claim 9, wherein the detecting comprises detecting the face region in the image data based on the radar data (Fig. 6 item 610).
As to claim 20, Gillian in view of Allyn and Xu teaches a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the liveness test method of claim 1 (Para. 147).
As to claim 25, Gillian in view of Allyn and Xu teaches the liveness test apparatus of claim 21, wherein the radar sensor is configured to operate while being included in a communication module (Fig. 16 item 1600 which comprises item 1608 communication interfaces, communication devices 1602 and radar sensor chip 1122.  See also Fig. 1 item 100 items 102, 114, and 120).
As to claim 31, Gillian in view of Allyn and Xu teaches the liveness test method of claim 1, wherein the performing of the second liveness test comprises: detecting a region of interest in the image data (Fig. 3 “sub-image”); 
extracting pixel value information from the region of interest (Id.);
obtaining a score based on inputting the pixel value information into a liveness test model (Id. item 320 or 340 Note that camera images inherently include pixel information.  See, e.g. Xu Para. 67 “the image data is a pixel value …”); and 
determining the subject to be an animate object (Id), in response to the score being greater Xu a threshold (Para. 17 “any combination of the pre-liveness score and the post-liveness score satisfies a threshold condition.  See also Paras. 74, 89 and 104).”
The motivation to combine is the same as provided in claim 1 given that the features of claim 31 are the particular details of the features for which Xu was used in claim 1.  
Claims 15 – 19 and 26 – 27 are rejected under 35 U.S.C. 103 as being obvious over Gillian in view of Xu.
As to claims 15 and 26, Gillian (as applied to claims 1 and 21) teaches a liveness test apparatus, comprising:
a radar sensor (Fig. 5 item 120); an image sensor (Fig. 5 item 118 “light sensor” and Fig. 2 item 220 “RGB” sensor); and a processor (items 110, 108 and 112) configured to: determine whether a subject is present using the radar sensor (Fig. 8 item 804), acquire image data of the subject using the image sensor, in response to the subject being present (Fig. 8 item 806), and perform a first liveness test on the subject based on the image data (at least Paras. 36 and 95-95 as cited in claims 1 and 21).
In the same field of endeavor, Xu teaches “the liveness test model may be a neural network-based liveness (or liveness and verification) model and configured so that, upon reading from a memory of its trained parameters by one or more processors, the one or more processors may implement the liveness test model for an input image to calculate, determine, or extract a liveness score specific to the trained objective, e.g., a liveness score of a color image, a liveness score of an infrared image, and/or a liveness score of a composite image. Using such a neural network-based liveness test model to obtain a result of the liveness test by collectively considering a color image and an IR image may improve performance and accuracy of the liveness test (Para. 62).”  In other words, Xu teaches a liveness score of a composite image including a color image as is relevant for examination purposes.  Id.  
In view of the teachings of Xu, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the augmented image (composite image) as taught by Gillian to include a liveness score in order to improve the authenticity of augmented image thereby improving the overall accuracy of the method of claim 6 as taught by Gillian thus improving overall security, e.g. anti-spoofing.  Note that no language in the claims require the color image, e.g. RGB, to be separate from or not fused with radar data.  
As to claim 16, Gillian in view of  Xu teaches the liveness test method of claim 15, wherein the determining comprises: continuously obtaining radar data from the radar sensor; and determining whether the subject is present based on the obtained radar data (Para. 53 “radar sensor 120 can operate, either continuously or intermittently, to obtain various data”).
As to claim 17, Gillian in view of  Xu teaches the liveness test method of claim 15, wherein the acquiring comprises: activating the image sensor, in response to the determination that the subject is present (items 610 and 810 as previously cited); and acquiring the image data from the activated image sensor (Para. 94-96 “RGB”).
As to claim 18, Gillian in view of  Xu teaches the liveness test method of claim 15, further comprising: performing a second liveness test on the subject based on radar data obtained by the radar sensor and the image data acquired by the image sensor, in response to a result of the first liveness test satisfying a first condition (such as being on, detecting, acquiring, extracting … e.g. Fig. 6 item 608 and Fig 610 explicitly states “Activate, Based on the Radar Feature,”).
As to claim 19, Gillian in view of Xu teaches the liveness test method of claim 18, wherein the performing of the second liveness test comprises: extracting a first feature based on pixel values of pixels included in a face region in the image data (Para. 50 “the RGB sensor 220 can be implemented to capture imagery associated with a user, such as a user's face or other physical features that enable identification of the user.”); 
obtaining another radar data using the radar sensor (Paras. 5, 65-66 and 70-71, e.g. Para. 65 “The signal transformer 502 may also generate multiple combinations of signal data for different types of feature extraction, and/or transforms the signal data into another representation as a precursor to feature extraction. For example, the signal transformer 502 can process the combined signal data to generate a three-dimensional (3D) spatial profile of the target object.” One of ordinary skill would reasonably infer that more tXu one radar data at different angles would be used to collect at least two features.);
extracting a second feature from the another radar data (Id.); 
and determining a result of the second liveness test based on the first feature and the second feature (Para. 66 “basic classification of the target object, such as identifying information about its presence, a shape, a size, an orientation, a velocity over time, and so forth”).
As to claim 27, Gillian in view of Allyn and Xu teaches the liveness test apparatus of claim 26, wherein the processor is further configured to perform a second liveness test on the subject based on radar data obtained by the radar sensor and the image data acquired by the image sensor, in response to a result of the first liveness test satisfying a first condition (at least Paras. 36 and 95-96 see also Fig. 6 item 610 and Fig. 8 item 806).
Allowable Subject Matter
Claims 11 – 14, 24 and claims 28 – 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Independent claim 11 was discussed supra in the section Response to Remarks.  Claim 24 is allowable for the same reasons as claim 11.  Claims 12 – 14 depend from claim 11 and thus are at least allowable for the same reason.  Basically, the second test of Gillian in view of Allyn and Xu already uses a composite/augmented radar and camera image for the second test.  Perhaps it is reasonable for a first modification of Gillian in view of Allyn by Xu to only include a liveness test of the camera image before augmenting with the radar data to create a composite image.  Then, the Examiner would have to again modify said first modification in view of Xu again with Xu to reach a conclusion that the prior art teaches a third test now based on the augmented/composite image.  The Examiner believes this is hindsight and would not be a reasonable modification.  
Regarding claim 28, the prior art of record does not teach three liveness tests.  Claims 29 – 30 depend on claim 28.  Although Xu teaches multiple liveness tests based on camera data, the Examiner believes it would be hindsight at this point to substitute the camera data of a third test with radar data.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648